Citation Nr: 0119045	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board ) on appeal from a July 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in St. Paul, Minnesota, which 
denied service connection for nasal fracture and determined 
that the claim for service connection for post-traumatic 
stress disorder (PTSD) and depression was not well grounded.

A Travel Board hearing was held in August 1998 before the 
undersigning Board Member.  In December 1998, the Board 
denied the claim of entitlement to service connection for 
residuals of a nasal fracture, and remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  The prior remanded 
issue is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor.

3.  The evidence does not show complaints of, treatment for, 
or a diagnosis of depression during service; the evidence 
does not show that depression preexisted the veteran's period 
of service and was aggravated therein.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1968 to 
August 1970.  Although his service was during the Vietnam 
Era, the evidence of record demonstrates that he never served 
in combat.  

The veteran's service medical records include the October 
1968 enlistment examination which shows that evaluation of 
the veteran's psychiatric condition was normal.  In addition, 
in the October 1968 Report of Medical History, the veteran 
reported no attempted suicide, no frequent trouble sleeping, 
no depression or excessive worry, and no nervous trouble of 
any sort.  The service medical records are negative for any 
complaints of, treatment for, or a diagnosis of a psychiatric 
disorder.  The August 1970 separation examination shows that 
evaluation of the veteran's psychiatric condition was normal.

A VA Mental Health Clinic PTSD evaluation report dated in 
January 1996 notes that the veteran described several 
situations that occurred during boot camp where he was 
physically beaten by the drill instructors and where he 
witnessed other soldiers receiving beatings.  The veteran 
reported that he could not remember his dreams so he did not 
know whether he was dreaming about those experiences.  He 
reported some occasional exaggerated startle response.  He 
further reported problems related to depression and stated 
that he had been taking several different medications.  
According to the veteran, he had been unemployed since 
September and was down about that situation.  The examiner's 
assessment was that the veteran did not appear to be 
suffering from PTSD, although he reported some degrading 
experiences in boot camp.  The examiner found that the 
veteran did report symptoms that were consistent with major 
depression.

At a hearing before a Hearing Officer at the RO in September 
1996, the veteran testified as to traumatic events he 
experienced in boot camp.  He related several instances when 
the drill instructor beat him and others in his platoon.  He 
also stated that on a forced march, he could not keep up and 
the Marines behind him started to push and hit him with their 
rifle butts.  According to the veteran, these incidents were 
never reported.  The veteran further testified that he did 
not seek any type of counseling while in service and that he 
initially received treatment for a psychiatric disorder in 
1990.  He stated that he had difficulty sleeping and woke up 
with night sweats.  He related that he felt overwhelmed and 
had anxiety and difficulty concentrating.  The veteran 
testified that he worked part-time as a social worker and was 
also a student enrolled in a Master's of Social Work Program.

A VA medical record dated in June 1997 notes that the veteran 
reported having experienced physical abuse from his father 
and a military instructor.  It was noted that none required 
medical intervention.  The diagnoses on Axis I were major 
depression and anxieties.

A VA psychiatric evaluation report dated in September 1997 
shows that the veteran reported that he had chronic dysthymia 
and anxiety.  It was indicated that the veteran was first 
seen at the VA in June 1997 and had been followed previously 
in the community for many years and wanted to transfer his 
care to the VA for financial reasons.  The community health 
care was not identified.  It was further noted that he had 
been on numerous antidepressants without success and had had 
years of therapy.  The veteran reported that his father and a 
military instructor had physically abused him.  He served in 
the Marine Corps from 1968 to 1970 and had not seen combat.  
He had been married for 24 years.  The examiner noted that 
the veteran appeared quite anxious and nervous.  The veteran 
reported that he had always been somewhat nervous.  He 
reported early morning awakening and worry over finances.  He 
was working several part-time jobs.  It was noted that he had 

completed an MMPI-2 in August 1997 and the results suggested 
significant anxiety and dysphoria within the context of a 
long-standing characterological features marked by intense 
anger and resentment.  The diagnoses on Axis I were dysthymia 
and history of major depressive disorder.

VA outpatient treatment records dated in June and July 1998 
show various diagnoses of depressed mood, dysthymia, anxiety, 
and personality disorder.  

A private treatment record dated in July 1998 from L. L., Ph. 
D, notes that the veteran was receiving treatment from a 
therapist and psychiatrist at the VA medical center.  He had 
a history of depression and was taking antidepressant and 
anti-anxiety medication.  It was noted that the veteran had 
suffered a number of traumatic experiences in the military 
and felt that he might have PTSD as a result.  He had held 12 
different jobs since 1985.  He described himself as being 
depressed and anxious most of the time.  He described being 
beaten and humiliated during service.  A mental status 
examination showed that the veteran's mood appeared to be 
depressed and anxious.  His affect was stable.  His thought 
processes were intact, associations were logical, and his 
thought content was appropriate.  He denied suicidal ideation 
at present but reported some in the past.  The examiner noted 
that the veteran did not have flashbacks or remember any 
specific nightmares about the traumatic experiences in the 
military.  He did have intrusive thoughts about them when he 
was under stress.  He also had hypervigilance and sleep 
difficulties associated with PTSD.  Accordingly, the examiner 
noted that the veteran appeared to meet the criteria for PTSD 
as outlined in DSM-IV.

In a July 1998 statement from G. G., M. A., it is noted that 
the veteran historically had experienced symptoms of PTSD.  
It was noted that at age 18, he experienced traumatic events 
in boot camp training. 

In a July 1998 statement from H. L., he related the treatment 
of Marine Corps recruits for the period from November 1968 to 
January 1969.  However, he related no specific treatment of 
the veteran.

A Travel Board hearing before the undersigning Board Member 
was conducted in August 1998.  The veteran testified as to 
experiencing beatings in service from his drill instructor.  
He described an incident when he and fellow soldiers were 
locked in a metal Quonset hut with all doors and windows 
closed when it was about 90 degrees outside, wearing heavy 
clothing, and forced to exercise.  When they stopped, they 
were punched, kicked, and beaten with numb chucks by the 
drill instructor.  The veteran also described an incident in 
which he was forced to open a combination lock with his 
teeth.  He also described a forced march where he fell behind 
and other soldiers hit him with rifle butts.  The veteran 
acknowledged that he never reported these incidents and 
indicated that he was fearful to report them.  He further 
testified that he did not receive counseling or treatment 
after these incidents.  The veteran stated that he first 
sought counseling and treatment for a psychiatric condition 
in 1990 or 1991, when he went to a therapist and started 
taking antidepressants.  The veteran reported that he had 
trouble sleeping and indicated that he used nasal continuous 
positive airway pressure at night.  He stated that he did not 
remember his dreams but woke up with his shirt soaked and 
feeling exhausted.  He related problems with anger, 
frustration, depression, and anxiety.  He claimed that he had 
PTSD.

VA medical records of a hospitalization in October 1998 show 
that the veteran was brought to the emergency room by a 
friend after he became acutely depressed, anxious and 
overwhelmed with suicidal ideation during the past two weeks.  
The veteran had experienced marital and financial difficulty 
that contributed to the worsening of his condition during 
that time.  On admission, he was well-groomed, cooperative, 
mildly agitated with a constricted affect and depressed mood.  
The diagnoses on Axis I were bipolar 2 disorder, depressed, 
and history of major depressive disorder, recurrent.  The 
veteran was discharged to another VA medical center for 
continuation of care.  The VA hospital records dated later in 
October 1998 note that the veteran had a history of major 
depressive disorder and obstructive sleep apnea.  The 
diagnoses on Axis I were major depressive disorder, 
recurrent, without psychotic features but with suicidal 
ideation; dysthymic disorder, early onset; nicotine 
dependence; anxiety disorder, not otherwise specified; and 
rule-out PTSD.

VA outpatient treatment records dated from November 1998 to 
April 2000 show that the veteran continued to have some 
depression and the diagnoses were major depressive disorder, 
dysthymic disorder, and personality disorder with depressive 
features.  A record dated in December 1999 notes that the 
veteran's family history included having a mother and four 
siblings who suffered from depression.  The veteran's past 
medical history included physical abuse in childhood and in 
the military, obstructive sleep apnea diagnosed in 1997 and 
the use of a CPAP, and depression diagnosed in 1989.  An 
examination showed that he was still depressed but denied 
suicidal ideation.  A medical record dated in February 2000 
notes that the veteran was recently divorced and was a non-
service connected, non-combat Marine veteran.  It was noted 
that the records indicated that he had a long history of mood 
difficulties and problems maintaining satisfactory social and 
occupational functioning.  He had been diagnosed with 
dysthymia and recurrent major depressive episodes, and had 
taken a variety of antidepressants.  His family history was 
positive for psychiatric disorders, including a brother who 
may have had bipolar disorder and a mother and several 
sisters who struggled with depression.  It was further noted 
that an evaluation done at a VA medical center in 1996 failed 
to find sufficient evidence to diagnose PTSD.  The veteran 
reported incidents from his childhood where his father was 
emotionally and physically abusive.  He reported mistreatment 
while in the Marines, particularly during boot camp.  
According to the examiner, the veteran did not appear to have 
frequent intrusive memories.  His dreams did not appear to be 
vivid re-experiences of traumatic events.  In addition, he 
denied vivid flashbacks and his report of his reactions to 
cues was not consistent with classic PTSD symptoms.  The 
veteran reported ongoing problems with generalized avoidance 
of trauma-related thoughts and feelings, amnesia, loss of 
interest in pleasurable activities, social detachment, and 
restricted ability to experience positive effect.  No 
avoidance of people or places, or sense of foreshortened 
future were observed.  The veteran reported difficulties with 
sleep, irritability, concentration, hypervigilance, and 
startle response.  The diagnoses on Axis I were dysthymia and 
major depressive disorder.  The physician indicated that 
there was insufficient evidence for a diagnosis of PTSD.

The evidence shows that the RO attempted to verify the 
veteran's stressors involving mistreatment in the Marine 
Corps.  In responses dated in April and July 2000, the Marine 
Corps noted that the information contained in the veteran's 
claim was insufficient to conduct any meaningful research on 
his behalf.  It was noted that, in order to be researched, 
incidents must be reported and documented.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the Board finds that the RO has 
satisfied the requirements set forth in the VCAA as to its 
duties to notify and assist the veteran in the development of 
his claim for service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  The RO sent the 
veteran numerous development letters, dated in January 1996, 
October 1996, January 1999, September 1999, January 2000, and 
July 2000, requesting specific evidence.  In addition, the RO 
requested all of the medical records identified by the 
veteran.  The RO also attempted to verify the veteran's 
alleged stressors by requesting information from the Marine 
Corps.  Furthermore, the RO provided the veteran with the 
pertinent law 

and regulations in the August 1996 Statement of the Case and 
in Supplemental Statements of the Case dated in December 
1996, April 1997, August 1999, July 2000, and October 2000.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

As indicated above, claims for service connection for PTSD 
are evaluated in accordance with the criteria set forth in 38 
C.F.R. 3.304(f).  In this regard, the Board notes that 
amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  64 Fed. 
Reg. 32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now governs."  
Id. at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313; see Baker v. West, 11 Vet. App. 163, 168 (1998).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  The 
new revisions serve primarily to codify the Court's decision 
in Cohen, and bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 38 
C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the 

RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes, 5 Vet. App. 60, 66 (1993).  In this case, the veteran 
does not argue, and the evidence, including a review of the 
information contained in the veteran's discharge report (DD 
Form 214) does not show, that he participated in combat.  In 
addition, the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  The Court in West, Zarycki, 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised 

as to " Evidence of Stressors in Service" to read, in part, 
... "[C]orroborating evidence of a stressor is not restricted 
to service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the veteran is not a combat veteran and his 
alleged stressors of physical abuse in service are not 
verified.  The RO contacted the Marine Corps which could not 
verify the alleged stressors with the information provided.  
Moreover, the veteran has testified at personal hearings that 
he did not report the abuse in service or need to seek 
medical treatment due to those incidents.  The service 
medical records are negative for any treatment due to 
beatings incurred during boot camp.  In addition, the service 
medical records are negative for any psychiatric complaints, 
treatment, or diagnoses.  Other than the veteran's 
statements, the July 1998 statement from fellow soldier, H. 
L., is consistent with the veteran's alleged abuse during 
boot camp.  Although H. L. noted that "every recruit was 
physically assaulted by the drill instructors no less than 3-
times," he could not remember names and therefore could not 
confirm specific physical abuse experienced by the veteran.  

As noted above, the claims file includes a medical diagnosis 
of PTSD rendered in a private medical record by L. L., Ph. D.  
However, the VA physicians who treated and examined the 
veteran did not diagnose PTSD.  Although the record contains 
diagnoses of PTSD, there is no official verification of the 
claimed stressor.  As such, the diagnosis contains 
unsupported conclusions which are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for "credible 
supporting evidence"); see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Based on the foregoing, the veteran's 
claim for service 

connection for PTSD fails on the basis that there is no 
verified stressor; that all elements required for such a 
showing have not been met; and that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

In regard to service connection for depression, the veteran's 
service medical records are negative for complaints of, 
treatment for, or a diagnosis of depression.  The evidence 
indicates that he was initially treated for depression around 
1989, many years after service.  Moreover, the evidence does 
not relate the veteran's diagnosed depression to his period 
of service.  Accordingly, entitlement to service connection 
for depression, on a direct basis, must be denied.

The evidence shows that the veteran reported that he received 
physical abuse as a child by his father, as well as physical 
abuse later in the military.  In VA Form 646, dated in 
January 2001, the veteran's representative noted that it was 
well-documented that the veteran experienced trauma prior to 
his entry into active service and it was requested that the 
Board consider the issue of service connection for PTSD on 
the premise of service connection for aggravation of 
preexisting depression.  The evidence, however, does not 
support a finding that the veteran had PTSD or depression 
prior to service.  As noted above, the service medical 
records, including the enlistment examination, are negative 
for complaints of, treatment for, or a diagnosis of PTSD or 
depression.  In addition, the evidence indicates that the 
veteran initially received treatment for a psychiatric 
disorder around 1989, and had not received any treatment or a 
diagnosis of a psychiatric disorder prior to service.  
Accordingly, the evidence does not support service connection 
for PTSD or depression based on aggravation of a preexisting 
condition.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

